 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
 4   E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
 5   Deputy Attorney General
     E-mail: Emmanuel.Salazar@doj.ca.gov
 6    2329 Gateway Oaks Drive, Suite 200
      Sacramento, CA 95833-4252
 7    Telephone: (916) 621-1835
      Fax: (916) 274-2929
 8
     Attorneys for State of California
 9

10                           IN THE UNITED STATES DISTRICT COURT

11                        FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
     UNITED STATES OF AMERICA, et al., ex                 2:12-CV-1699 KJM EFB
14   rel. LOYD F. SCHMUCKLEY, JR.,
                                                          JOINT MOTION FOR CLARIFICATION
15                               Plaintiffs,              RE: SCHEDULING ORDER [ECF NO.
                                                          176]; ORDER
16                  v.
17
     RITE AID CORPORATION,
18
                                 Defendant.
19

20   STATE OF CALIFORNIA ex rel. LOYD F.
     SCHMUCKLEY, JR.,
21
                                 Plaintiff,
22
                    v.
23
     RITE AID CORPORATION,
24
                                 Defendant.
25

26

27

28
                                                      1
                                          JOINT MOTION FOR CLARIFICATION RE: SCHEDULING ORDER [ECF NO. 176];
                                                                                 ORDER (2:12-CV-1699 KJM EFB)
 1    JOINT MOTION FOR CLARIFICATION RE: SCHEDULING ORDER [ECF NO. 176]
 2          Plaintiff-Intervenor State of California, Plaintiff Loyd F. Scmuckley, Jr., and Defendant
 3   Rite Aid Corporation (collectively, “the Parties”) jointly hereby move the Court for an order
 4   clarifying certain dates listed in the Order issued on December 12, 2018, ECF No. 176.
 5          On September 26, 2018, the Court issued an amended scheduling Order, ECF No. 137,
 6   which Rite Aid Corporation (“Rite Aid”) moved to modify on November 11, 2018, ECF No.
 7   148. On December 12, 2018, the Court granted Rite Aid’s motion and found good cause to
 8   adopt Rite Aid’s proposed extension by two months of all future dates listed in ECF No. 137.
 9   See ECF No. 176 at 6-7. However, there is an apparent discrepancy between the table of
10   modified dates as proposed by Rite Aid and the table of modified dates as ordered by the Court.
11   Compare ECF No. 148 at 12 with ECF No. 176 at 7. In particular, the Court listed the new date
12   for “Expert Discovery Completed” as “6/12/2010 at 10 a.m. in Courtroom No. 3” and the Court
13   did not provide a date for the “Last Day to Hear Dispositive Motions.” Id.
14          The Parties, therefore, jointly move the Court to clarify and amend the Order, ECF No.
15   176, to conform to Rite Aid’s proposed modified schedule, ECF No. 148, which should read as
16   follows:
17
                 Event                   Previous Amended Date                  Modified Date
18    Expert Discovery Completed       12/19/2019                         2/19/2020
      Last Day to Hear Dispositive     4/10/2020 at 10:00 A.M. in         6/12/2020 at 10:00 A.M. in
19    Motions                          Courtoom No. 3.                    Courtroom No. 3.
20
     All listed dates in ECF No. 176 other than for the two above events should remain the same.
21
                                                  Respectfully submitted,
22

23                                                XAVIER BECERRA
                                                  Attorney General of California
24

25    December 31, 2018                            By     /s/ Emmanuel R. Salazar
26                                                      EMMANUEL R. SALAZAR
                                                        Deputy Attorney General
27
                                                        Attorneys for STATE OF CALIFORNIA
28
                                                        2
                                           JOINT MOTION FOR CLARIFICATION RE: SCHEDULING ORDER [ECF NO. 176];
                                                                                  ORDER (2:12-CV-1699 KJM EFB)
 1                                      WATERS & KRAUS, LLP
     Dated: December 31, 2018
 2                                      By      /s/ Wm. Paul Lawrence, II
 3                                             (as authorized on 12/28/2018)
                                             Wm. Paul Lawrence, II (Pro hac vice)
 4                                           Washington D.C. Metro Office
                                             37163 Mountville Road
 5                                           Middleburg, VA 20117
                                             Telephone: (540) 687-6999
 6
                                             Fax: (540) 687-5457
 7                                           E-mail: plawrence@waterskraus.com

 8                                           BARTLETT BARROW LLP
                                             Brian P. Barrow (CA Bar No. 177906)
 9                                           225 S. Lake Avenue, Suite 300
10                                           Pasadena, California 91101
                                             Telephone: (626) 432-7234
11                                           brian@bartlettbarrow.com

12                                           Attorneys for Qui Tam Plaintiff
                                             LOYD F. SCHMUCKLEY, JR.
13

14                                      MORGAN, LEWIS & BOCKIUS LLP
     Dated: December 31, 2018
15                                      By      /s/ Tera M. Heintz
                                               (as authorized on 12/28/2018)
16                                           Tera M. Heintz, State Bar No. 241414
                                             One Market, Spear Street Tower
17
                                             San Francisco, CA 94105-1596
18                                           Telephone: +1.415.442.1000
                                             Fax: +1.415.442.1001
19                                           E-mail: tera.heintz@morganlewis.com
20                                           Attorneys for Defendant
                                             RITE AID CORPORATION
21

22

23

24

25

26

27

28
                                             3
                                JOINT MOTION FOR CLARIFICATION RE: SCHEDULING ORDER [ECF NO. 176];
                                                                       ORDER (2:12-CV-1699 KJM EFB)
 1                                           PROPOSED ORDER
 2          After reviewing the Parties’ joint motion seeking a clarification of the Court’s Order, ECF
 3   No. 176, the Court grants the motion.
 4          IT IS ORDERED that the Order, ECF No. 176, is amended, as follows:
 5
                 Event                          Current Date                        Amended Date
 6    Expert Discovery Completed      12/19/2019                            2/19/2020
 7    Last Day to Hear Dispositive    4/10/2020 at 10:00 A.M. in            6/12/2020 at 10:00 A.M. in
 8    Motions                         Courtoom No. 3.                       Courtroom No. 3.

 9   All listed dates in the Order, ECF No. 176, other than for the two above events, remain the same.
10          IT IS SO ORDERED.
11
     DATED: January 9, 2019.
12

13
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                             JOINT MOTION FOR CLARIFICATION RE: SCHEDULING ORDER [ECF NO. 176];
                                                                                    ORDER (2:12-CV-1699 KJM EFB)
